 



Exhibit 10.20
FIRST AMENDMENT
     THIS FIRST AMENDMENT (this “Amendment”), is dated August 31, 2006, and
relates to that certain (a) Receivables Financing Agreement, dated as of May 30,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Financing Agreement”), among Hayes Funding II, Inc., a Delaware
corporation (“Hayes II”), the financial institutions from time to time party
thereto (each a “Lender” and collectively, the “Lenders”), Citicorp USA, Inc., a
Delaware corporation (“CUSA”), as program agent (the “Program Agent”) for the
Lenders and HLI Operating Company, Inc. as “Servicer” (“HLIOC”), (b) Secondary
Purchase Agreement, dated as of May 30, 2006 (as amended, restated, supplemented
or otherwise modified from time to time, the “Secondary Purchase Agreement”),
among Hayes II and Hayes Funding I, LLC (“Hayes I”), and (c) Originator Purchase
Agreement, dated as of May 30, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Originator Purchase Agreement”),
among the persons listed on Schedule 1 thereto as “Originators” and Hayes I, and
is hereby made by Hayes I, Hayes II, the Program Agent, the Required Lenders, on
behalf of the Lenders, and the Originators (as defined immediately prior to
giving effect to this Amendment). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Financing
Agreement, or if not defined therein, in the Originator Purchase Agreement, or
if not defined therein, in the Secondary Purchase Agreement, in each case, as
modified hereby.
W I T N E S S E T H:
     WHEREAS, HLIOC has advised Hayes I, Hayes II and the Program Agent that
HLIOC has agreed to sell all of the issued and outstanding shares of capital
stock of Hayes Lemmerz International – Southfield, Inc. (“Southfield”) pursuant
to that certain Stock Purchase Agreement, dated August 31, 2006, among Minor
Investments, LLC, a Michigan limited liability company, TRA Investments, LLC, a
Michigan limited liability company, AWB Investments, LLC, a Michigan limited
liability company, and Whitebox Hedged High Yield/Cadillac Casting Acquisition,
Ltd., a British Virgin Islands company, Southfield and HLIOC (the transactions
relating thereto, the “Sale Transaction”);
     WHEREAS, Southfield has requested that, in connection with the consummation
of the Sale Transaction, that the Program Agent, the Required Lenders, on behalf
of the Lenders, Hayes II and Hayes I consent to the removal of Southfield as an
Originator pursuant to Section 2.09 of the Originator Purchase Agreement and the
definition of “Originator” in the Financing Agreement (the “Southfield
Removal”);
     In connection with the Southfield Removal and Sale Transaction, Southfield
and Hayes I have requested that, following the consummation of the Sale
Transaction, Hayes II reconvey, and release all security interests in, all
Receivable Assets sold, or purported to be sold, by Southfield to Hayes I and
subsequently by Hayes I to Hayes II (the “Southfield Receivable Assets”; such
transaction, the “Reconveyance”), and Hayes II has requested that Program Agent
and the Required Lenders, on behalf of the Lenders, release all security
interests in the Southfield Receivable Assets.
First Amendment

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Program Agent, the Required Lenders, on behalf of the Lenders,
Hayes I, Hayes II, and the Originators are willing to grant the requested
consent on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the foregoing premises, the parties
hereto agree as follows:
     1. Consent, Amendments and Reconveyance As of Effective Date. As of the
“Effective Date” (as defined in Section 3 below):
     (a) The Program Agent, the Required Lenders, on behalf of the Lenders,
Hayes I, Hayes II and the Originators hereby consent to the Southfield Removal
following the consummation of the Sale Transaction.
     (b) Each of Schedule 1 and Exhibit C to the Originator Purchase Agreement
shall be amended and restated by such schedules and exhibits attached as
Exhibit A hereto to reflect the Southfield Removal.
     (c) Schedule 1.01-4 of the Financing Agreement shall be amended by deleting
“Hayes Lemmerz International – Southfield, Inc.” under the reference to
“Originators” thereon.
     (d) Each Weekly Report delivered by HLIOC under the Financing Agreement
shall detail the collections received by Hayes II, HLIOC, or Hayes I from
Southfield Receivable Assets during the related calendar week and shall report
as to the timing of segregation and disbursement of such collections; it being
agreed and understood that pursuant to the definition of “Weekly Report”, such
report is to include additional information requested by Program Agent from time
to time, and that pursuant to this Amendment such additional information is
hereby requested.
     (e) On each Payment Date, HLIOC shall provide a written report to Program
Agent (i) certifying that no collections from Southfield Receivable Assets have
been deposited in the Facility Account and (ii) detailing any collections
received from Southfield Receivable Assets since the date last reported to the
Program Agent and reporting as to the timing of segregation and disbursement of
such collections; it being agreed and understood that pursuant to
Section 6.02(g)(iv) of the Financing Agreement, Program Agent has the right to
so request such information.
     (f) HLIOC agrees that it will, on the Effective Date, cause Southfield to
send written notice to each Obligor of Southfield Receivable Assets to remit
payment to a deposit account other than a Deposit Account (and a lockbox other
than a Lockbox) and a Person other than HLIOC, Hayes II, and Hayes I. Should
notwithstanding such instructions any collections from Southfield Receivable
Assets be remitted to HLIOC, Hayes II, Hayes I, any Deposit Account or any
Lockbox, HLIOC shall promptly (and in any event within one Business Day)
segregate such collections from the Collections and disburse such collections
from such Deposit Account or Lockbox or otherwise remit such collections so
received to the acquirer of Southfield.
First Amendment

 



--------------------------------------------------------------------------------



 



     (g) The Program Agent, on behalf of the Lenders, hereby releases all
security interests with respect to, and Hayes II hereby accepts and receives,
all of the Program Agent’s right, title and interest in and to the Collateral
arising out of, or relating to, Receivables originated by Southfield (the
“Reconveyed Property”). As a condition to the foregoing conveyance of the
Reconveyed Property, (a) Hayes II shall have delivered to the Program Agent on
the Effective Date a Daily Report giving pro forma effect to such conveyance,
and (b) Hayes II shall have paid to the Program Agent, in immediately available
funds, an amount equal to the amount, if any, by which the Facility Principal is
greater than the Borrowing Base, in each case as determined after giving effect
to such reconveyance, which amount shall have been paid in consideration for
such transfers and assignments. On or after the Effective Date, the Program
Agent agrees to record and file termination statements with respect to financing
statements filed against Southfield to reflect the foregoing reconveyance.
     2. Representations and Warranties. (a) As of the Effective Date,
Originators (as defined prior to the Effective Date), hereby represent and
warrant to Hayes I, (b) as of the Effective Date, Originators (as defined as of
the Effective Date), hereby represent and warrant to Hayes I, and (c) as of the
Effective Date, Hayes I hereby represents and warrants to Hayes II, and Hayes II
and HLIOC each represent and warrant to Program Agent (for the benefit of itself
and the Lenders) that (i) all of the representations and warranties of such
Person in the Transaction Documents are true and correct in all respects on and
as of such date as though made to each such Person on and as of such date (other
than representations and warranties which expressly speak as of a different
date, which representations shall be made only on such date), (ii) each of the
recitals accurately describes the transactions described therein in all
respects, and (iii) as of such date, no Event of Termination, Incipient Event of
Termination, or Servicer Default has occurred and is continuing.
     3. Effective Date. The “Effective Date” shall occur upon the satisfaction
of the following conditions precedent:
     (a) The Program Agent shall have received counterparts hereof executed by
each Person for which a signature block is attached hereto.
     (b) Each of the representations and warranties contained in this Amendment
which speaks as of the Effective Date shall be true and correct in all respects
on and as of the Effective Date.
     (c) The Program Agent, Southfield and CNAI, in its capacity as
administrative agent under the Credit Agreement, shall have executed and
delivered signature pages to an agreement removing Southfield as a party to the
Intercreditor Agreement, which agreement shall be in form and substance
satisfactory to the Program Agent.
     (d) The Program Agent shall have received an executed reconveyance
agreement among Hayes I, Hayes II, HLIOC and Southfield which shall be in form
and substance satisfactory to the Program Agent.
First Amendment

 



--------------------------------------------------------------------------------



 



     (e) The Sale Transaction shall have been consummated.
     4. Reference to and Effect on the Loan Documents.
     (a) As applicable, on and after the Effective Date, each reference in the
Financing Agreement and Originator Purchase Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in the other
Transaction Documents to the Financing Agreement and Originator Purchase
Agreement, shall mean and be a reference to the Financing Agreement and
Originator Purchase Agreement as modified hereby.
     (b) Except as specifically amended or consented to above, all of the terms
of the Financing Agreement, Originator Purchase Agreement and all other
Transaction Documents remain unchanged and in full force and effect.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or of Program
Agent, Hayes I or Hayes II under any of the Transaction Documents, nor
constitute an amendment, other than as set forth herein, or waiver of any
provision of any of the Transaction Documents, nor obligate any Lender or
Program Agent, Hayes I or Hayes II to agree to similar consents in the future.
     (d) This Amendment shall constitute a Transaction Document and any failure
to comply with Section 1(g) hereof shall constitute an Event of Termination
under the Financing Agreement notwithstanding any grace period set forth in
Section 7.01(d) of the Financing Agreement.
     5. Costs and Expenses. Hayes II agrees to pay upon demand in accordance
with the terms of Section 10.04(a)(viii) of the Financing Agreement all
reasonable costs and expenses of the Program Agent in connection with the
preparation, reproduction, negotiation, execution and delivery of this
Amendment, including, without limitation, the reasonable fees, expenses and
disbursements of Sidley Austin LLP, counsel for the Program Agent with respect
to any of the foregoing.
     6. Miscellaneous. The headings herein are for convenience of reference only
and shall not alter or otherwise affect the meaning hereof.
     7. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered by facsimile shall be an original, but
all of which shall together constitute one and the same instrument.
     8. GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
* * *
First Amendment

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Hayes I, Hayes II, HLIOC, the Program Agent, the
Required Lenders, on behalf of the Lenders, Southfield and the Originators have
caused this Amendment to be executed by their respective officers thereunto duly
authorized as of the date first above written.

                  HAYES FUNDING II, INC.    
 
           
 
  By:        
 
           
 
      Gary Findling    
 
      Treasurer    
 
                HAYES FUNDING I, LLC    
 
           
 
  By:        
 
           
 
      Gary Findling    
 
      Treasurer    
 
                HLI OPERATING COMPANY, INC.    
 
           
 
  By:        
 
           
 
      Gary Findling    
 
      Treasurer    

Signature Page to First Amendment

 



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC.,         as Program Agent    
 
           
 
  By:        
 
           
 
      Keith R. Gerding    
 
      Vice President    

Signature Page to First Amendment

 



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC.,         as Required Lender    
 
           
 
  By:        
 
           
 
      [Keith R. Gerding]    
 
      [Vice President]    

Signature Page to First Amendment

 



--------------------------------------------------------------------------------



 



                  [_____________],         as Required Lender    
 
           
 
  By:        
 
           
 
      [Name]    
 
      [Title]    

Signature Page to First Amendment

 



--------------------------------------------------------------------------------



 



ORIGINATORS:
HAYES LEMMERZ INTERNATIONAL – SEDALIA, INC.
HAYES LEMMERZ INTERNATIONAL – GEORGIA, INC.
HAYES LEMMERZ INTERNATIONAL IMPORT, INC.
HAYES LEMMERZ INTERNATIONAL – COMMERCIAL HIGHWAY, INC.
HAYES LEMMERZ INTERNATIONAL – WABASH, INC.
HAYES LEMMERZ INTERNATIONAL – LAREDO, INC.
HAYES LEMMERZ INTERNATIONAL – HOMER, INC.
HAYES LEMMERZ INTERNATIONAL – BRISTOL, INC.
HAYES LEMMERZ INTERNATIONAL – MONTAGUE, INC.
HAYES LEMMERZ INTERNATIONAL – TECHNICAL CENTER, INC.

             
 
  By:        
 
           
 
      Gary Findling    
 
      Treasurer    

Signature Page to First Amendment

 



--------------------------------------------------------------------------------



 



REMOVED ORIGINATOR:

                  HAYES LEMMERZ INTERNATIONAL –         SOUTHFIELD, INC.    
 
           
 
  By:        
 
         
 
      Gary Findling    
 
      Treasurer    

Signature Page to First Amendment

 



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated Schedule 1 and Exhibit C to Originator Purchase Agreement
Schedule 1
List of Originators
Originators
Hayes Lemmerz International – Sedalia, Inc.
Hayes Lemmerz International – Commercial Highway, Inc.
Hayes Lemmerz International – Georgia, Inc.
Hayes Lemmerz International Import, Inc.
Hayes Lemmerz International – Wabash, Inc.
Hayes Lemmerz International – Laredo, Inc.
Hayes Lemmerz International – Homer, Inc.
Hayes Lemmerz International – Bristol, Inc.
Hayes Lemmerz International – Montague, Inc.
Hayes Lemmerz International – Technical Center, Inc.
First Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Location of Records, Chief Executive Offices and Addresses

                                                  Sole         Chief   Principal
  Federal       Jurisdiction     Location of   Executive   Place of   Employer  
Form of   of Originator   Records   Office   Business   ID#   Organization  
Organization  
Hayes Lemmerz
  15300 Centennial   15300 Centennial   3610 W. Main St.   77-0597670  
Corporation   Delaware
International –
  Dr.   Dr.   Sedalia, MO            
Sedalia, Inc.
  Northville, MI   Northville, MI   65301            
 
  48168   48168                
 
                       
Hayes Lemmerz
  15300 Centennial   15300 Centennial   1215 Palmour   58-2046122   Corporation
  Delaware
International –
  Dr.   Dr.   Drive            
Georgia, Inc.
  Northville, MI   Northville, MI   Gainesville, GA            
 
  48168   48168   30501            
Hayes Lemmerz
  15300 Centennial   15300 Centennial   15300 Centennial   38-3311655  
Corporation   Delaware
International
  Dr.   Dr.   Dr.            
Import,
  Northville, MI   Northville, MI   Northville, MI            
Inc.
  48168   48168   48168            
 
                       
Hayes Lemmerz
  15300 Centennial   15300 Centennial   3837 W. Mill St.   38-2170301  
Corporation   Indiana
International –
  Dr.   Dr.   Ext.            
Wabash, Inc.
  Northville, MI   Northville, MI   Wabash, IN            
 
  48168   48168   46992            
Hayes Lemmerz
  15300 Centennial   15300 Centennial   P.O. Box 2159   74-2418656   Corporation
  Texas
International –
  Dr.   Dr.   Laredo, TX            
Laredo, Inc.
  Northville, MI   Northville, MI   78044            
 
  48168   48168                

First Amendment

 



--------------------------------------------------------------------------------



 



                                                  Sole         Chief   Principal
  Federal       Jurisdiction     Location of   Executive   Place of   Employer  
Form of   of Originator   Records   Office   Business   ID#   Organization  
Organization  
Hayes Lemmerz
  15300 Centennial   15300 Centennial   29991 M60 East   38-3086380  
Corporation   Delaware
International –
  Dr.   Dr.   Homer, MI 49245            
Homer, Inc.
  Northville, MI   Northville, MI                
 
  48168   48168                
Hayes Lemmerz
  15300 Centennial   15300 Centennial   51650 County   38-2265409   Corporation
  Michigan
International –
  Dr.   Dr.   Rd. 133            
Bristol, Inc.
  Northville, MI   Northville, MI   Bristol, IN 46507            
 
  48168   48168                
 
                       
Hayes Lemmerz
  15300 Centennial   15300 Centennial   5353 Wilcox   38-1854771   Corporation  
Michigan
International –
  Dr.   Dr.   Ave.            
Montague, Inc.
  Northville, MI   Northville, MI   Montague, MI            
 
  48168   48168   49437            
 
                       
Hayes Lemmerz
  15300 Centennial   15300 Centennial   1600 W. 8 Mile   38-2257519  
Corporation   Michigan
International –
  Dr.   Dr.   Rd.            
Technical Center,
  Northville, MI   Northville, MI   Ferndale, MI            
Inc.
  48168   48168   48220            
 
                       
Hayes Lemmerz
  15300 Centennial   15300 Centennial   428 Seiberling St.   77-0597674  
Corporation   Delaware
International –
  Dr.   Dr.   Akron, OH            
Commercial
  Northville, MI   Northville, MI   44306-3282            
Highway, Inc,
  48168   48168                

First Amendment

 